Citation Nr: 0430274	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-36 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation for fibromyalgia greater 
than 20 percent.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 20, 2000 to August 
7, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The veteran testified before the undersigned at a Travel 
Board hearing in March 2004.  The transcript is associated 
with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2. The veteran's fibromyalgia is manifested by exacerbations 
present no more than about one-third of the time.


CONCLUSION OF LAW

The criteria for a disability rating above 20 percent for 
fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in April 2003, the RO advised the veteran of 
the enactment of the VCAA.  The veteran was advised that VA 
would make reasonable efforts to help her get the evidence 
necessary to substantiate her claim for an increase, but that 
she must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The September 2002 rating decision and September 2003 
statement of the case (SOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised her of the evidence necessary to substantiate her 
claim for an increased rating.  The September 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of her and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains VA examinations, VA treatment 
records relevant to the period on appeal and private medical 
records.  The veteran has not identified any outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that her service-connected fibromyalgia 
is more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of her fibromyalgia is to be 
considered during the entire period from the initial 
assignment of the disability to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's fibromyalgia is currently rated under 38 C.F.R. 
§ 4.71a, DC 5025.  Under that code, a 10 percent disability 
rating is in order when there is widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms that require continuous medication for control.  
When the symptoms of fibromyalgia are episodic, with the 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time, a 20 percent rating is assigned.  
A 40 percent rating, the highest available under this code, 
requires evidence that the fibromyalgia is constant, or 
nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, DC 
5025.

Evidence relevant to the severity of the veteran's 
fibromyalgia includes a November 2002 VA musculoskeletal 
examination, a May 2003 VA musculoskeletal examination, and a 
May 2003 VA psychological examination.  At the September 2002 
VA musculoskeletal examination the veteran complained of low 
back, hip and leg pain.  Upon physical examination the 
examiner noted functional limitation of range of motion of 
the lumbar spine due to pain as follows:  forward flexion to 
60 degrees, backward extension to 10 degrees, lateral flexion 
to 25 degrees bilaterally, and rotation to 20 degrees 
bilaterally.  Each hip showed limitation of flexion at 90 
degrees and abduction to 40 degrees bilaterally, both due to 
pain.  The examiner also noted general soreness of the lumbar 
and gluteal muscles as well as the thigh muscles, but saw no 
evidence of muscle induration or edema.  The examiner 
diagnosed the veteran with fibromyalgia.

At the May 2003 VA musculoskeletal examination the veteran 
similarly complained of pain, this time also involving her 
upper back, neck and shoulders.  Physical examination of the 
cervical spine revealed slight tenderness posteriorly with no 
trigger points.  She had full range of motion and both 
strength and sensation were intact.  Physical examination of 
the shoulders revealed full range of motion.  She had 
tenderness anteriorly but once again no trigger points were 
identified.  Physical examination of the thoracic spine was 
unremarkable.  Lumbar spine examination revealed tenderness 
to palpation at L3 through L5 level laterally.  She did have 
trigger points in this region as well as in her posterior 
thighs.  Range of motion of the lumbar spine was full.  The 
examiner noted that the veteran ambulated with a slight limp 
during the examination, but afterwards, while walking back to 
the waiting room, she ambulated without difficulty.  Physical 
examination of the hips revealed slight tenderness to 
palpation laterally and posteriorly but full range of motion.  
This examiner also diagnosed the veteran with fibromyalgia 
but stated that the veteran had no absolute functional loss 
and was not physically precluded from employment.

Also of note is a May 2003 VA psychological examination.  
During this examination the veteran complained of depression.  
The examiner indicated that she did not give any evidence of 
pain during the examination and did not appear lethargic.  
She reported a history of expansive mood, saying that her 
mind "goes 90 miles an hour" and she moved fast.  She said 
that her mother-in-law described her as being like a 
mosquito.  The examiner diagnosed the veteran with depression 
but reported that the depression was probably not associated 
with the fibromyalgia.  While the veteran described herself 
as being in constant pain, she also reported experiences of 
periods of expansive mood, which the examiner found to be 
markedly inconsistent.  

Also of record are private medical treatment records from Dr. 
Kirk dated from November 1993 to January 2004, VA treatment 
records dated in April 2003 and May 2003, a private physical 
therapy evaluation dated in November 2000 and a letter from 
Dr. Ward dated in February 2003.  These records reflect 
ongoing complaints of, and treatment for fibromyalgia.  

Based on these findings, the Board finds that the evidence of 
record does not meet nor approximate the criteria for an 
evaluation greater than 20 percent.  Specifically, the Board 
finds that the veteran's fibromyalgia is not constant, or 
nearly so, nor is it refractory to therapy.  For example, at 
the veteran's most recent VA fibromyalgia examination 
accomplished in May 2003, the examiner noted full range of 
motion of the cervical spine, shoulders, thoracic spine, 
lumbar spine and hips.  While the examiner noted a slight 
limp during the examination he also noted that after the 
examination, while the veteran was walking back to the 
waiting room, she ambulated without difficulty.  There was 
some tenderness to palpation and trigger points in the lumbar 
and cervical spine but over-all, the examiner concluded that 
the veteran had no absolute functional loss and was not 
physically precluded from working.  

It is noted that the VA psychiatric examiner who also saw the 
veteran in May 2003 concluded that the veteran's depression 
was not related to his fibromyalgia.  It was also reported 
that she did not exhibit any evidence of pain.  She described 
constant pain with periods of expansive mood, "most are 
markedly inconsistent".  She was prescribed physical therapy 
in November 2000 and it is not shown that her fibromyalgia 
has been resistant to therapy.  Given the symptomatology 
associated with the veteran's service-connected fibromyalgia, 
and given that a preponderance of the evidence is against a 
finding of constant pain and resistance to therapy, the Board 
finds that the veteran's service-connected fibromyalgia is 
most appropriately rated as 20 percent disabling, and an 
increased rating is not warranted, under DC5025.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the 
evaluation for fibromyalgia is not based on limitation of 
motion and the holding in DeLuca is not applicable.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate fibromyalgia, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (2004) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 20 percent 
rating assigned for the appellant's fibromyalgia.


ORDER

An initial evaluation for fibromyalgia greater than 20 
percent is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



